Citation Nr: 0831106	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO. 08-05 760	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to benefits under Dependents' Educational 
Assistance (DEA) Program.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION


The veteran had active duty service from February 1972 to May 
1984.

This appeal arises from an August 2007 rating decision by a 
regional office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1972 to May 1984. The appellant is his spouse.

2.	On August 28, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007). Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007). The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


